DETAILED ACTION
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 11, and 16 of copending Application No. 16/209363, in view of Hutter et al. (US 2021/0133576).
An explanation for exemplary claim 1 of the instant application and claim 2 of copending ‘363 application is provided below. This is a provisional nonstatutory double patenting rejection.
Claim 1 of instant application
Claim 2 of copending ‘363 application
1.  A system for online reconfiguration of a neural network, comprising:
     a processor;
     a communication interface; and
     a memory having executable code stored thereon, wherein the executable code, when executed by the processor, causes the processor to:
     access a building block library, wherein the building block library is a hybrid hierarchical library comprising one or more library blocks having adaptability characteristics embedded, the one or more library blocks comprising flexible parent structures with configurable characteristics;
     select, from the one or more library blocks, a set of library blocks;
     automatically generate a neural network using a self-constructing neural network architecture, wherein the neural network comprises the set of library blocks,
1. A system for self-constructing a neural network, comprising: 
     a processor; 
     a communication interface; and 
     a memory having executable code stored thereon, wherein the executable code, when executed by the processor, causes the processor to: 
     access a building block library, wherein the building block library is a hybrid hierarchical library comprising one or more library blocks having adaptability characteristics embedded, the one or more library blocks comprising flexible parent structures with configurable characteristics; 
     select, from the one or more library blocks, a first set of library blocks; and 
     automatically generate a neural network using a self-constructing neural network architecture, wherein the neural network comprises a first set of library blocks.
wherein the set of library blocks comprises one or more low-level blocks associated with a core functionality of the neural network and one or more high-level blocks associated with performance optimization of the neural network; and
The corresponding limitation in the instant application would have been obvious over Hutter (see at least [0006]), so that the blocks represent different components at different levels within a neural network.
     perform, via a controller, online reconfiguration of the neural network, wherein the controller makes decisions on the reconfiguration of the neural network and levels of reconfiguration needed, wherein the online reconfiguration of the neural network comprises:
          setting a termination condition associated with the online reconfiguration of the neural network;
          providing inputs to the neural network;    
          determining, based on outputs provided by the neural network, that the termination condition has been met; and
2. The system of claim 1, wherein the executable code further causes the processor to: 
     provide a first set of input data to the neural network; 
    receive a first set of output data from the neural network; 
     detect that the first set of output data does not meet a termination condition; and 
     modify, using an algorithm, a structure within the neural network provide a second set of input data to the neural network;    
     receive a second set of output data from the neural network; 
     detect that the second set of output data meets the termination condition; and 
     perform real-time optimization of the neural network.
(The limitations of claim 2 of copending ‘363 application render obvious the adjacent corresponding limitations in the instant application. Modifying a structure within the neural network and perform real-time optimization of the neural network are online reconfigurations of the neural network.  Modifying a structure or optimization of the neural network is the levels of reconfiguration needed. Claim 2 of copending application ‘363 recites termination condition, providing inputs to the neural network, and detect output data meets termination condition, as similarly recited in the corresponding limitation in the instant application.
     performing fine-tuning of the neural network by creating one or more random changes in a configuration of the high-level blocks within the neural network, wherein the one or more random changes comprises at
least one of adding, removing, or swapping a connectivity of one or more library blocks within the high-level blocks.
The corresponding limitation in the instant application would have been obvious over Hutter (see at least [0052]), and it would have been obvious for the fine-tuning of the neural network to be based on known techniques of changing configurations of neural network.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hutter et al. (US 2021/0133576, hereinafter Hutter), in view of Birdwell et al. (US 2015/0106311, hereinafter Birdwell).

As per claim 1, Hutter teaches a system for online reconfiguration of a neural network, comprising: 
a processor (i.e., a computer configured to carry out the method, see at least [0001], [0037], [0044]); 
a communication interface (see at least [0001], [0037], [0044]); and 
a memory having executable code stored thereon (see at least [0001], [0037], [0044]), wherein the executable code, when executed by the processor, causes the processor to: 
one or more library blocks having adaptability characteristics embedded (i.e., modules are units of the neural network which, as a function of an input variable, see at least [0005], [0006]); 
select, from the one or more library blocks, a set of library blocks (i.e., modules that are to be added being selected randomly from a predefinable plurality of possible modules, see at least [0005]); 
automatically generate a neural network using a self-constructing neural network architecture, wherein the neural network comprises the set of library blocks (i.e., automatically generating an artificial neural network that encompasses modules, see at least [0005]), wherein the set of library blocks comprises one or more low-level blocks associated with core functionality of the neural network and one or more high-level blocks associated with performance optimization of the neural network (i.e., a module can be, for example, a layer of the artificial neural network, or artificial neurons, see at least [0006]; EN: modules that are neurons are examples of low-level blocks and modules that are layers are examples of high-level blocks); and 
perform, via a controller, online reconfiguration of the neural network, wherein the controller makes decisions on the reconfiguration of the neural network and levels of reconfiguration needed (i.e., a check can now be made as to whether the selected refinement has achieved a sufficiently clearly better characteristic value L than starting network, if that is not the case, the method is terminated, and the selected refinement yields the generated artificial neural network, otherwise, the selected refinement now replaces the current starting network, execution of the method then branches back to step 1100, see at least [0005], [0007], [0008], [0058], [0059]), wherein the online reconfiguration of the neural network comprises:
setting a termination condition associated with the online reconfiguration of the neural network (i.e., a check can now be made as to whether the selected refinement has achieved a sufficiently clearly better characteristic value L than starting network, see at least Fig. 3, [0058]; EN: whether the selected refinement has achieved a sufficiently clearly better characteristic value L than starting network is a termination condition);
providing inputs to the neural network (i.e., input variable x can be delivered correspondingly to each of these refinements, see at least Fig. 3, [0041]);
determining, based on outputs provided by the neural network, that the termination condition has been met (i.e., evaluation unit can ascertain, a loss function dependent on output variables y and on the desired output variables ys, a characteristic value L that characterizes a capability of artificial neural network or of refinement, if that is not the case, the method is terminated, see at least [0042], [0056]); and 
performing fine-tuning of the neural network by creating one or more random changes in a configuration of the high-level blocks within the neural network, wherein the one or more random changes comprises at least one of adding, removing, or swapping a connectivity of one or more library blocks within the high-level blocks (i.e., addition of a skip connection between two (preferably randomly selected) predefinable reference layer, see at least [0052]).
Hutter does not explicitly teach access a building block library, wherein the building block library is a hybrid hierarchical library, the one or more library blocks comprising flexible parent structures with configurable characteristics.
Birdwell teaches access a building block library (i.e., a library of components, such a library can be utilized to select possible useful sub-networks, see at least [0278], [0279], [0305], [0306]), wherein the building block library is a hybrid hierarchical library comprising one or more library blocks having adaptability characteristics embedded (i.e., the external library may include substructures from many tasks, we may also track further information about each structure in the network, sub-networks can be parameterized, see at least [0285], [0305], [0306]), the one or more library blocks comprising flexible parent structures with configurable characteristics (i.e., sub-networks can have sub-networks, resulting in sub-sub-networks of a higher-level network, see at least [0285]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hutter to access a building block library, wherein the building block library is a hybrid hierarchical library, the one or more library blocks comprising flexible parent structures with configurable characteristics as similarly taught by Birdwell to facilitate reuse of components stored in the library (see at least [0215], [0305] of Birdwell) and to allow reusable sub-networks that have sub-networks, to allow a hierarchical description of a network’s structure to be maintained and optimization to be performed at any level of this hierarchy (see at least [0285] of Birdwell).

As per claim 2, Hutter teaches wherein performing online reconfiguration of the neural network comprises: 
continuously monitoring, in real time, a data pattern of the neural network (i.e., artificial neural network is configured to ascertain, from input variables x delivered to it, associated output variables y, these output variables y are delivered to evaluation unit, see at least [0039]);
based on continuously monitoring the data pattern, using construction logic of an algorithm to decide on a reconfiguration of the neural network (i.e., generate refinements, see at least [0040]-[0059]); 
implementing the reconfiguration of the neural network (i.e., generate refinements, see at least [0040]-[0059]); and 
assessing an effect of the reconfiguration of the neural network on a first performance metric (i.e., characteristic value of refinements, see at least [0043], [0044], [0056]-[0059]).

As per claim 3, Hutter teaches wherein the executable code further causes the processor to: 
based on continuously monitoring the data pattern, use construction logic to decide on a second reconfiguration of the neural network (i.e., generate refinements, the method encompasses a plurality of passes, in each pass possible refinements being generated proceeding from the current starting network, and a (preferably best) refinement then being selected therefrom in order to serve in the next pass as a current starting network, see at least [0007], [0008], [0040]-[0059]); 
implement the second reconfiguration of the neural network (i.e., generate refinements, see at least [0007], [0008], [0040]-[0059]); and 
assess an effect of the second reconfiguration of the neural network on the first performance metric (i.e., characteristic value of refinements, see at least [0043], [0044], [0056]-[0059]).

As per claim 5, Hutter does not explicitly teach wherein the algorithm is a custom, multi-objective genetic-based algorithm, wherein the algorithm comprises, for each library block, i) a high-level spec mode; and ii) an in-situ optimization mode to optimize block performance.
Birdwell teaches a custom, multi-objective genetic-based algorithm (i.e., there are many multi-objective optimization algorithms that may be used for this task, see at least [0298]), wherein the algorithm comprises, for each library block, i) a high-level spec mode (i.e., different types of evolutionary algorithms are tried, see at least [0045]); and ii) an in-situ optimization mode to optimize block performance (i.e., different types of evolutionary algorithms are tried, see at least [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hutter such that the algorithm is a custom, multi-objective genetic-based algorithm, wherein the algorithm comprises, for each library block, i) a high-level spec mode; and ii) an in-situ optimization mode to optimize block performance as similarly taught by Birdwell because Hutter teaches generating possible refinements randomly (see at least [0005] of Hutter), and Birdwell teaches evolutionary algorithms to construct a neural network (see at least [0155], [0156], [0266] of Birdwell) and using different types of evolution reduces computation cost of the evolutionary algorithm (see at least [0045[ of Birdwell).

As per claim 6, Hutter teaches wherein the algorithm is used to perform training and retraining of the neural network (i.e., neural network and refinements are trained, method encompasses a plurality of passes, see at least [0005]-[0014]).

As per claim 7, Hutter teaches wherein the reconfiguration of the neural network comprises an online change in a depth of the neural network, an interconnectivity of the neural network, the neural network architecture, functionality of the neural network, activation functions, edge weights, or number of neurons (i.e., modules and/or connections that are to be added, see at least [0005]).

As per claims 9-11 and 13-14, these are the controller claims of system claims of 1-3 and 5-6.  Therefore, claims 9-11 and 13-14 are rejected using the same reasons as claims 1-3 and 5-6.

As per claims 15-17 and 19-20, these are the method claims of system claims of 1-3 and 5-6.  Therefore, claims 15-17 and 19-20 are rejected using the same reasons as claims 1-3 and 5-6.

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hutter, in view of Birdwell, further in view of Tramer et al. “Ensemble Adversarial Training: Attacks and Defenses” (hereinafter Tramer).

As per claim 4, Hutter does not explicitly teach wherein the construction logic is further used to decide on the reconfiguration of the neural network based on adversarial interaction patterns.
Tramer teaches construction logic is further used to decide on the reconfiguration of the neural network based on adversarial interaction patterns (i.e., adversarial training aimed at increasing model robustness by injecting adversarial examples into the training set, see at least page 2, paragraph 4, page 3, section 2.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hutter such that the construction logic is further used to decide on the reconfiguration of the neural network based on adversarial interaction patterns as similarly taught by Tramer because using adversarial examples in the training set increases model robustness (see at least page 3, section 2.3 of Tramer).

As per claims 12, this is the controller claim of system claim 4  Therefore, claim 12 is rejected using the same reasons as claim 4.

As per claims 18, this is the method claim of system claim 4  Therefore, claim 18 is rejected using the same reasons as claim 4.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hutter, in view of Birdwell, further in view of Kamioka et al. “NeuroEvolution Based on Reusable and Hierarchical Modular Representation” (hereinafter Kamioka).

As per claim 8, Hutter does not explicitly teach wherein the reconfiguration of the neural network comprises replacing a macro within the neural network with another macro.
	Kamioka teaches reconfiguration of a neural network comprises replacing a macro within the neural network with another macro (i.e., structure of the network evolves by changing existing connection, a single mutation of replacing the connection in subnetwork 0 from node 1 to node 4 referring the subnetwork4 with the subnetwork2 see at least page 23, paragraph 1, pages 25-26, section 3.1, page 29, paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hutter such that the reconfiguration of the neural network comprises replacing a macro within the neural network with another macro as similarly taught by Kamioka because it is using known technique to improve similar method in the same way, Hutter teaches refinement of the neural network which includes adding modules and connections, and it would have been obvious to try known refinements in the art such as taught by Kamioka which includes replacing a subnetwork with a subnetwork. 

Response to Arguments
Double Patenting:
Applicant did not submit a terminal disclaimer for copending application 16/209,363. The double patenting rejection of claims 1, 9, and 15 is maintained.

Rejection of claims under §103: 
Applicant argued that Hutter does not teach or suggest wherein the set of library blocks comprises one or more low-level blocks associated with a core functionality of the neural network and one or more high-level blocks associated with performance optimization of the neural network; wherein the online reconfiguration of the neural network comprises setting a termination condition associated with the online reconfiguration of the neural network; providing inputs to the neural network; determining, based on outputs provided by the neural network, that the termination condition has been met; and performing fine-tuning of the neural network by creating one or more random changes in a configuration of the high-level blocks within the neural network, wherein the one or more random changes comprises at least one of adding, removing, or swapping a connectivity of one or more library blocks within the high-level blocks.
Examiner respectfully disagrees. As detailed above in the rejection of claim 1, Hutter teaches the listed limitations. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121